DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37, 41-42, 44-54, 58-59, 61-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over FU (US Pub No. 2017/0295360) in view of Goldman et al. (US Pub No. 2017/0228878).
Claim 37, FU discloses a head-mounted display device (See Fig. 1) configured to be worn by a user, the display device comprising: an at least partially see-through display (See Abstract “a head-mounted display device”), a front-facing camera configured to capture a first image of a real-world scene (par [0050-0052] “disclosed the head-mounted display device to capture a image”), and a processor configured to: select a calibration object from one or more real-world objects, or parts thereof, which are visible in the first image (par [0061, 0072] “a calibration object from objects as referred to as a specific object for making one of  the position, size and orientation of the specific object”), and derive a calibration transformation for calculating a display position based on a real-world calibration is successfully performed, a user US wearing the HMD 100 visually perceives a setting image SIM displayed on the optical image display sections 26 and 28 and a specific object so that the position, size, orientation, and depth perception of the setting image SIM are aligned with the position, size, orientation, and depth perception of the specific object”). However, FU does not show the term of image of a real-world scene. In the same field of invention, Goldman discloses the term of image of a real-world scene (See Fig. 1, par [0031] “a real-world scene 140 of an area of interest is imaged by imaging sensor 112 of user device 110, resulting in image 160.  Scene 140 includes a plurality of buildings, referenced 142, 144 and 146, respectively”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide of Goldman to the system of FU in order to provide image geo-registration to acquire a sensor image of a scene.
Claim 41, 58, FU further discloses the display device according to claim 37, the processor being configured to select the calibration object based on a visual appearance of the calibration object (par [0050]). 
Claim 42, 59, FU further discloses the display device according to claim 37, the processor being configured to select, as the calibration object, a previously selected calibration object among the one or more real-world objects (par [0070, 0072] “setting as the calibration object by device with parameter option”).

Claim 45, 62, FU further discloses the display device according to claim 37, further comprising a wireless-communications interface, where the processor is configured to select the calibration object by: identifying, using the wireless-communications interface, a communications device comprising a display among the one or more real-world objects (par [0122, 0129]), and selecting as the calibration object at least one of the display of the communications device and graphical content displayed thereon (par [0059]). 
Claim 46, 63, FU further discloses the display device according to claim 45, the processor being further configured to receive a representation of the displayed graphical content from the communications device via the wireless-communications interface (par [0050, 0076, 0059, 0122]” from the communications device via the wireless-communications interface by the interface 180 vs a mobile phone terminal ). 
Claim 47, 64, FU further discloses the display device according to claim 45, the processor being further configured to transmit an instruction to the communications device via the wireless-communications interface, to display the graphical content on the display of the communications device (par [0050, 0059, 0122]). 

Claim 49, 66, FU further discloses the display device according to claim 37, the processor being configured to select the calibration object and to derive the calibration transformation in response to any one of: receiving from the user an instruction to initiate a calibration procedure; powering up the display device; detecting a misalignment of a displayed virtual object relative to the real-world scene; detecting that the user is different from a previous user of the display device; detecting that the display device has been displaced relative to at least one eye of the user; and detecting that any one of the display and the front-facing camera has been displaced relative to the display device (See par [0074, 0096, 0123]). 
Claim 50, 67, FU further discloses the display device according to claim 37, the processor being further configured, in response to selecting the calibration object, to adapt one or more displayed virtual objects which overlap the selected calibration object as seen by the user (par [0070, 0072]). 
Claim 51, 68, FU further discloses the display device according to claim 37, the processor being further configured, in response to selecting the calibration object, to notify the user that calibration is ongoing (par [0083, 0085]). 
Claim 52, 69, FU further discloses the display device according to claim 51, the processor being configured to notify the user that calibration is ongoing by displaying a marker on the display to identify the selected calibration object to the user (par [0083-0085]). 
Claim 53, 70, FU further discloses the display device according to claim 37, the processor being further configured to: receive an instruction to display a virtual object, the instruction comprising a corresponding real-world position of the virtual object when being displayed to the user (par [0053-0054]); calculate a display position of the virtual object by applying the calibration transformation to the 
Claim 54, the claim is rejected for the same reasons as set forth in claim 1.Allowable Subject Matter
Claims 38-40, 43, 55-57, 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PHUOC H DOAN/               Primary Examiner, Art Unit 2646